Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Office notes that in laim 21, Applicant provides “a plurality of notches wherein at least one notch”.  Applicant has failed to make clear Applicant intent, such as to whether the above or the same or different (i.e. at least one notch of the plurality of notches).  The Office suggests that Applicant provide an independent claim that includes all of the features shown in figure 4 and also in figures 5, 6, 6A, 7, 8, 9 such as but not limited to all three of 152, 154, 156 including the distances of 153 and 155 with the arrangement shown in fig 5-6A with 232, 220, 154, 155, 155 and then in combination the second arrangement in figs 7-9 where 152, 156 are used with the distances of 153 plus 155, etc. in order to overcome the above and also provide a potentially allowable claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin (20070295730) in view of Shaw (20070289981).
The Office notes the above 112 rejections.  Nevertheless, Marin discloses:
21. A cookware utensil system (figs 1) comprising:  at least one cookware further comprising a cookware body with a perimetric edge and at least one handle extending outwardly from the cookware body (fig 1 includes cookware 1 with sidewall being body with edge adjacent 3a with multiple handles 4, 5), wherein the at least one handle further comprising a handle grip connected to the cookware body (outside portion of handle) with the exception of the following which is disclosed by Shaw: a utensil having a plurality of notches where at least one notch that is configured to engage with the at least one handle (11 has multiple notches within both 13, 12 capable of the above intended use configuration such as engaging handle, such as at corners); and the at least one notch is configured to engage with at least one of the perimetric edge and the handle grip (capable of performing the above intended use, such as with outside notch adjacent 13, such as at corners of handle); and wherein a pair of the plurality of notches is configured to simultaneously engage the perimetric edge and the handle grip and wherein a pair of the plurality of notches is configured to simultaneously engage the handle grip (capable of performing the above intended use with the notches adjacent 12, 13, such as at corners of handle; the Office notes the new claim amendment and the two above intended uses are separate and capable of occurring independently as required by the selected claim language by Applicant).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Marin in view Shaw (by providing an above utensil with notches capable of attaching to a handle) in order to provide a utensil to assist in the cooking process while also providing a utensil that can be easily stored during the above process.
The Combined Reference discloses:
22. The cookware utensil system of claim 21, wherein the handle grip further comprises an outer leg connected to the cookware body by a pair of connecting legs (Marin discloses the above via the rectangular shape of the handle), and wherein a pair of the the plurality of notches is spaced to simultaneously engage the perimetric edge and the outer leg of the handle grip (see the above 112 rejection; Shaw already discloses the above).
23. The cookware utensil system of claim 22, wherein a pair of the plurality of notches are spaced to simultaneously engage the pair of connecting legs of the handle grip (elements adjacent 13, 12 are capable of the above intended uses such as engaging legs, such as at corners of handle).
Nevertheless, Marin discloses:
24. A cookware utensil system (figs 1) comprising: at least one cookware further comprising a cookware body with a perimetric edge, a first handle extending outwardly from the cookware body, and at least one additional handle (fig 1 includes cookware 1 with sidewall being body with edge adjacent 3a with multiple handles 4, 5), wherein the first handle further comprises at least one node (a node by definition is a connection point, and the prior art discloses multiple connection points at which various portions or surfaces of the handle connect, see below figure, where A are surfaces and B is the connection point between the surfaces/node); 

    PNG
    media_image1.png
    366
    527
    media_image1.png
    Greyscale


with the exception of the following which is disclosed by Shaw: a utensil having a plurality of notches and of the plurality of notches at least one notch that is configured to engage with each of the first handle and the at least one additional handle (11 has multiple notches within both 13, 12 capable of the above intended use configuration such as engaging handle, such as at corners of handle) and engaged by the at least one notch of the plurality (capable of performing the above intended use, such a corner of handle where surfaces meet)  wherein the plurality of notches are each configured to engage the at least one node on the handle (already disclosed above); and e) wherein a pair of the plurality of notches is each configured to simultaneously engage the perimetric edge and the at least one additional handle (already disclosed above).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Marin in view Shaw (by providing an above utensil with notches capable of attaching to a handle) in order to provide a utensil to assist in the cooking process while also providing a utensil that can be easily stored during the above process.

Potentially Allowable Subject Matter
The Office suggests Applicant cancel claims 21-24 to eliminate the 112 rejections and also notes that Applicant has not provided an independent claim that includes all of the features shown in figure 4 and also in figures 5, 6, 6A, 7, 8, 9 such as but not limited to all three of 152, 154, 156 including the distances of 153 and 155 with the arrangement shown in fig 5-6A with 232, 220, 154, 155, 155 and then in combination the second arrangement in figs 7-9 where 152, 156 are used with the distances of 153 plus 155, etc.

Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. Applicant states that Applicant has overcome the 112 rejections.  However, Applicant provides “a plurality of notches wherein at least one notch”.  Applicant has failed to make clear Applicant intent, such as to whether the above or the same or different (i.e. at least one notch of the plurality of notches).  The Office suggests that Applicant provide an independent claim that includes all of the features shown in figure 4 and also in figures 5, 6, 6A, 7, 8, 9 such as but not limited to all three of 152, 154, 156 including the distances of 153 and 155 with the arrangement shown in fig 5-6A with 232, 220, 154, 155, 155 and then in combination the second arrangement in figs 7-9 where 152, 156 are used with the distances of 153 plus 155, etc. in order to overcome the above and also provide a potentially allowable claim.
Applicant states that the prior art does not disclose “wherein a pair of the plurality of notches is configured to simultaneously engage the perimetric edge and the handle grip and wherein a pair of the plurality of notches is configured to simultaneously engage the handle grip."  As provided above, the secondary reference discloses wherein a pair of the plurality of notches is configured to simultaneously engage the perimetric edge and the handle grip and wherein a pair of the plurality of notches is configured to simultaneously engage the handle grip (capable of performing the above intended use with the notches adjacent 12, 13, such as at corners of handle; the Office notes the new claim amendment and the two above intended uses are separate and capable of occurring independently as required by the selected claim language by Applicant).
Applicant then states that the prior art does not disclose "wherein the first handle further comprises at least one node that is engaged by the at least one notch of the plurality of notches."  Marin discloses that the first handle further comprises at least one node (a node by definition is a connection point, and the prior art discloses multiple connection points at which various portions or surfaces of the handle connect, see above figure, where A are surfaces and B is the connection point between the surfaces/node); with the exception of the following which is disclosed by Shaw: a utensil having a plurality of notches and of the plurality of notches at least one notch that is configured to engage with each of the first handle and the at least one additional handle (11 has multiple notches within both 13, 12 capable of the above intended use configuration such as engaging handle, such as at corners of handle) and engaged by the at least one notch of the plurality (capable of performing the above intended use, such a corner of handle where surfaces meet)  wherein the plurality of notches are each configured to engage the at least one node on the handle (already disclosed above); and e) wherein a pair of the plurality of notches is each configured to simultaneously engage the perimetric edge and the at least one additional handle (already disclosed above).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Marin in view Shaw (by providing an above utensil with notches capable of attaching to a handle) in order to provide a utensil to assist in the cooking process while also providing a utensil that can be easily stored during the above process.
Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office must maintain the rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735